Case 3:19-cv-00931-BJD-JBT Document 16 Filed 10/03/19 Page 1 of 2 PageID 45




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                 JACKSONVILLE DIVISION


  CARLA JAUREY,

                 Plaintiff,
                                                         CASE NO.: 3:19-cv-00931-BJD-JBT
  vs.

  TRI-STONE CORP., a Georgia
  Corporation, GMS GA, LLC, a Georgia
  Limited Liability Company, and
  SALAMANDER HOSPITALITY, LLC,
  a Delaware Limited Liability Company,

              Defendants.
  ____________________________________________/

                        DEFENDANT’S NOTICE OF RESOLUTION

         Defendant SALAMANDER HOSPITALITY, LLC, by and through its undersigned

  counsel, and pursuant to Local Rule 3.08(a), notifies the Court that the parties have reached

  an amicable resolution of this case.     Plaintiff will receive the full value or her unpaid

  overtime and liquidated damages claims under the Fair Labor Standards Act (“FLSA”).

  Thus, the resolution does not require the Court’s review or approval under the FLSA and

  Lynn Foods.      Plaintiff will instead dismiss this lawsuit with prejudice pursuant to

  Fed.R.Civ.P. 41(a)(1)(A)(i), once the parties complete the resolution.

  DATED October 3, 2019
Case 3:19-cv-00931-BJD-JBT Document 16 Filed 10/03/19 Page 2 of 2 PageID 46




                                         Respectfully submitted,

                                         /s/ Kevin D. Zwetsch
                                         Kevin D. Zwetsch
                                         Florida Bar No.: 0962260
                                         E-mail: kevin.zwetsch@ogletree.com
                                         Secondary email: elba.chinea@ogletree.com
                                         OGLETREE, DEAKINS, NASH,
                                           SMOAK & STEWART, P.C.
                                         100 North Tampa Street, Suite 3600
                                         Tampa, FL 33602
                                         Telephone: (813) 289-1247/Fax: (813) 289-6530
                                         Attorneys for Defendants

                               CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on October 3, 2019 I electronically filed the foregoing

  with the Clerk of the Court by using the CM/ECF system, which will send an electronic copy

  to all counsel of record.


                                             /s/ Kevin D. Zwetsch
                                             Attorney




                                                                                   40186078.1




                                              2
